SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 13D (Rule 13d-101) Under the Securities Exchange Act of (Amendment No. 1) CHESAPEAKE CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $ 1.00 PER SHARE (Title of Class of Securities) 165159104 (CUSIP Number) Dierk Schröder Carl Edelmann GmbH Steinheimer Strasse 45 89518 Heidenheim Germany Telephone: + 49 (7321) 340-209 Facsimile: + 49 (7321) 340-244 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 19, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). 1. Names of Reporting Persons Joachim W. Dziallas 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [x] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] [] 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 8. Shared Voting Power 2,775,869 9. Sole Dispositive Power 10. Shared Dispositive Power 2,775,869 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,775,869 shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 13.5 % 14. Type of Reporting Person (See Instructions) IN,HC 1. Names of Reporting Persons Edelmann GmbH & Co. KG 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [x] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] [] 6. Citizenship or Place of Organization Germany Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 8. Shared Voting Power 2,775,869 9. Sole Dispositive Power 10. Shared Dispositive Power 2,775,869 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,775,869 shares of Common Stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 13.5 % 14. Type of Reporting Person (See Instructions) PN This Amendment No. 1 hereby amends the statement on Schedule 13D previously filed on September 8, 2008 (the "Statement"), by Joachim W. Dziallas and Edelmann GmbH & Co. KG, a German limited partnership, (collectively, the “Reporting Persons”) with respect to the common stock, par value $1.00 per share (the “Common Stock”) of Chesapeake Corporation, a Virginia corporation (the “Issuer”).This Amendment No. 1 amends the Statement as specifically set forth herein. Unless otherwise indicated herein, each capitalized term used but not otherwise defined herein shall have the meaning assigned to such term in the Statement. Item 5.Interest in Securities of the Issuer. (a) On September 19, 2008, Edelmann KG purchased additional 1,207,069 sharesof Common Stock increasing the total number of shares owned by the Reporting Persons to 2,775,869 shares of Common Stock, or approximately 13.5% of the Issuer’s outstanding Common Stock. (b) The Reporting Persons have the shared power to vote or to direct the vote and dispose or direct the disposition of 2,775,869 shares of Common Stock held by
